Case 6:20-cv-01611-RBD-LRH Document 1-1 Filed 09/02/20 Page 1 of 3 PagelD 6

Filing # 111194706 E-Filed 08/03/2020 04:18:47 PM

IN THE CIRCUIT COURT OF THE
EIGHTEENTH JUDICIAL CIRCUIT, IN AND
FOR SEMINOLE COUNTY, FLORIDA

 

CASE NO.:

WILFREDO NIEVES,

Plaintiff,
v.

WALGREEN CO,, A Foreign Profit

Corporation,
Defendant.

/
COMPLAINT

COMES NOW, the Plaintiff, WILFREDO NIEVES, by and through the undersigned
attorney and sues the Defendant, WALGREEN CO, a Foreign Profit Corporation, and states:

1. This is an action for damages in excess of THIRTY THOUSAND DOLLARS
($30,000.00).

2, That at all times material hereto Plaintiff, WILFREDO NIEVES, was a resident
of Seminole County, Florida, \

3. That at all times material hereto Defendant, WALGREEN, CO., was doing
business as a retail store in the State of Florida, specifically in Lake Mary, Seminole County,
Florida.

4, That at all times material hereto Defendant, WALGREEN, CO., was the owner
and/or maintained and/or operated the premises located at 7085 County Road 46A, Lake Mary,
Seminole County, Florida.

5. That on or about September 1, 2019, the Plaintiff, WILFREDO NIEVES, was a
business invitee at the above-referenced premises and was lawfully on the premises for the

purpose of patronizing Defendant, WALGREEN, CO.’S store.
1

Exhibit 1
Case 6:20-cv-01611-RBD-LRH Document 1-1 Filed 09/02/20 Page 2 of 3 PagelID 7

6. That on or about September 1, 2019, the Plaintiff, WILFREDO NIEVES,
slipped and fell on the floor while walking through the store at the above-referenced premises.

7. That at the time and place aforesaid Defendant, WALGREEN, CO., negligently
maintained, operated, or controlled said premises as to cause the Plaintiff, WILFREDO
NIEVES, to be injured thereon.

8. Defendant, WALGREEN, CO., caused the premises to be unsafe, and knew, or
by the exercise of reasonable care, should have known that the area was not in a reasonably safe
condition commensurate with the circumstances of its use by patrons/invitees, specifically the
Plaintiff, WILFREDO NIEVES.

9, Defendant, WALGREEN, CO., failed to war the Plaintiff, WILFREDO

_ NIEVES of the dangerous condition in the premises, which is the place where the Plaintiff,
WILFREDO NIEVES, slipped and fell violently and suffered serious and permarient injuries.

10. Defendant, WALGREEN, CO., failed to exercise proper care in maintaining the
said area in a safe condition.

11. That at the time and place aforesaid, Defendant, WALGREEN, CO., knew or
should have known, through the exercise of reasonable care, of the existence of the hazardous
and unsafe condition of the premises for a period of time sufficient to put the patrons of
Defendant, WALGREEN, CO., specifically the Plaintiff, WILFREDO NIEVES, on notice of
said hazardous and unsafe condition of it premises.

12. That at all times material hereto Defendant, WALGREEN, CO., failed to repair
or warn the Plaintiff, WILFREDO NIEVES, of the dangerous condition inside the premises; or
in the alternative, Defendant, WALGREEN, CO., and/or the Defendant, WALGREEN, CO.’s ,
employees knew of the existence of a dangerous condition, and in the exercise of their duty to

maintain the said area in a reasonably safe condition for the patrons’ use, so carelessly and
Case 6:20-cv-01611-RBD-LRH Document 1-1 Filed 09/02/20 Page 3 of 3 PagelD 8

negligently maintained said area that it was, in fact, a hazard, and it caused the Plaintiff,
WILFREDO NIEVES, to slip and fall violently and suffer serious and permanent injuries.

13. That as a direct and proximate result of the said negligence by Defendant,
WALGREEN, CO., the Plaintiff, WILFREDO NIEVES, has suffered bodily injury, loss of
earnings, loss of ability to earn money, and resulting pain and suffering, disability, disfigurement,
mental anguish and pain, loss of capacity of enjoyment of life, aggravation of a previously
existing condition and has incurred substantial medical expenses for treatment and care, past,
present and future. Said losses, injuries,.and expenses are either permanent or continuing in
nature and Plaintiff, WILFREDO NIEVES, will continue to suffer same in the future.

WHEREFORE, Plaintiff, WILFREDO NIEVES, demands judgment for damages in an
amount exceeding THIRTY THOUSAND ($30,000.00), together with the costs of this action,
and further demands trial by jury on all issues so triable.

DATED this 3rd‘ day of August 2020.

 

Us/{D. Fuller Haring Email Designation for Service

D. Fuller Haring, Esquire Primary : fharing@boginmunns.com
Florida Bar Number: 78225 Secondary : klaube@boginmunns.com
BOGIN, MUNNS & MUNNS, P.A. Tertiary : bmméservice@boginmunns.com

 

2730 Enterprise Road, Suite C
Orange City, Florida 32763
Telephone: (386) 860-5200
Fax: (407) 577-3437
Attorney for Plaintiff
